Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton reports first quarter 2010 results CALGARY, May 12 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) reports its financial and operating results for the first quarter ended March 31, 2010. The full text of Management's Discussion and Analysis ("MD&A") and the Corporation's audited consolidated financial statements can be found on the Corporation's website at www.comptonpetroleum.com, at www.sedar.com and at www.sec.gov. Q1 2010 in Review Summary of Results: << - Cash flow was $20.4 million or $0.08 per diluted share - Operating loss was $4.8 million or $0.02 per diluted share - Net earnings were $17.0 million or $0.06 per diluted share - Capital expenditures were $14.5 million, before acquisitions and divestitures >> Achievements: << - Strengthened capital structure through further debt reduction compared to December 31, 2009: - Bank debt decreased by 15% to $90.7 million - Total bank debt and senior notes decreased by 5% to $539.0 million - Average production was 19,411 boe/d, which was comparable to 19,351 boe/d for the fourth quarter of 2009 - Reduced internal cost structures through focused cost control initiatives as compared to the first quarter of 2009: - Operating expenses decreased by 15% or $3.3 million - Administrative expenses decreased by 8% or $0.5 million - Reduced operating costs per boe to $10.53 per boe versus $11.29 per boe for 2009 (full year average), despite production declines - Improved average initial production rates of horizontal multi-stage fractured wells at Niton while reducing drilling costs >> Throughout the first quarter of 2010, Management maintained its philosophy of living within cash flow, taking a prudent approach in its capital investment decisions and focusing its development strategy to optimize asset value, emphasize cost reduction, and carefully manage its capital structure. Compton focused its field activities on optimizing production from existing wells and drilling processes in order to improve operating efficiencies and well economics. "The first quarter operating results have exceeded our expectations due to improved well performance and lower costs," said Tim Granger, President and Chief Executive Officer. "As a result, we expect to be at the upper end of our volume guidance with lower capital, operating and administrative costs than anticipated. Our efforts over the past quarters to realign business processes are now being realized, resulting in improved capital efficiencies for our shareholders. We expect that continued work throughout the remainder of 2010 will further demonstrate the value of our asset base." Financial Review << Three Months Ended Mar. 31 (000s, except per share amounts) 2010 2009 % Change Total revenue $ 71,267 $ 68,899 3% Cash flow(1)(2) $ 20,350 $ 22,041 (8%) Per share - basic(1)(2) $ 0.08 $ 0.18 (55%) - diluted(1)(2) $ 0.08 $ 0.18 (55%) Operating loss(1)(2) $ (4,773) $ (2,904) (64%) Net earnings (loss) $ 16,957 $ (17,368) 198% Per share - basic $ 0.06 $ (0.14) 143% - diluted $ 0.06 $ (0.14) 143% Capital expenditures before acquisitions and divestments $ 14,496 $ 16,639 (13%) Mar. 31, Dec. 31, As at 2010 2009 % Change Total bank debt & senior notes $ 539,029 $ 568,924 (5%) Shareholders equity $1,009,540 $ 992,237 2% Shares outstanding 263,573 263,573 - (1) Prior periods have been revised to conform to current period presentation (2) Cash flow and operating loss are non-GAAP measures and are addressed in detail in the MD&A >> Revenue increased in the first quarter of 2010 due to higher realized commodity prices, particularly liquids prices, despite reduced sales volumes compared to the first quarter of 2009. The reduction in sales volumes also impacted cash flow, which was 8% lower in the first quarter of 2010 compared to the same period in 2009. Net earnings increased in 2010 to $17.0 million from a loss of $17.4 million in the first quarter of 2009 due to non-cash unrealized foreign exchange and risk management gains. Operating loss increased in the first quarter of 2010 compared to 2009 due to reduced production volumes and depletion and depreciation expenses. Capital spending, before acquisitions and divestitures, decreased by 13% in the first quarter of 2010 compared with the first quarter of 2009. Capital spending was somewhat lower than anticipated for the quarter, largely due to the reduced cost of drilling and the deferral of some drilling into the second quarter of 2010. The majority of the drilling capital was focused on horizontal multi-stage fracture wells in Niton and Gilby. The Corporation drilled or participated in 13 wells over the quarter as compared to nine wells in 2009. Operations Review << Three Months Ended Mar. 31 2010 2009 % Change Average daily production Natural gas (MMcf/d) 97 117 (17%) Liquids (bbls/d) 3,237 3,655 (11%) Total (boe/d) 19,411 23,194 (16%) Realized prices Natural gas ($/mcf) $ 5.67 $ 5.18 10% Liquids ($/bbl) $ 67.59 $ 38.35 76% Total ($/boe) $ 39.62 $ 32.20 23% Field netback (1) ($/boe) $ 22.47 $ 20.75 8% (1) Field netback is a non-GAAP measures and is addressed in detail in the MD&A >> Production volumes for the first three months of 2010 were 16% lower than in 2009 primarily due to natural declines, limited development in 2009 and minor property dispositions. First quarter 2010 volumes were relatively stable at 19,411 boe/d compared to 19,351 boe/d for the fourth quarter of 2009. The excellent drilling and economic results achieved in Niton in the fourth quarter of 2009 continued into the first quarter of 2010. Five Rock Creek wells (4.6 net to the Corporation) were brought on production in the first quarter. The average initial first month rates were 2.3 MMcf/d per well plus in excess of 26 bbls of condensate per MMcf of gas, which exceeded the expectations of 1.9 MMcf/d. These better than predicted initial production rates coupled with strong base performance resulted in the quarter's volumes exceeding budget by more than 1,300 boed. At an average capital cost of $3.3 million per well, Compton's Niton investments are generating a 25% pre-tax rate-of-return (before drilling credits) and a recycle ratio of 2.3 at current realized commodity prices. With the successful drilling program, volumes were held constant from last quarter. Compton reduced individual well drilling costs by 15% to 20% compared to historic drilling programs while increasing the length of the horizontal sections. The average horizontal section is now 1,030 metres compared to 860 metres, which resulted in better well performance. For the remainder of the year, drilling in Niton will continue as per plan with approximately three gross wells to be drilled by year-end. In addition, following an analysis of Compton's Cardium rights at Niton, the Corporation plans to drill three Cardium wells in the third quarter of 2010 to further evaluate the area potential. The shift in focus to deeper, higher rate targets in the Southern Plains area (formally known as Plains Belly River) has commenced with three successful operations. One Glauconite drill and two Glauconite recompletions yielded better than anticipated results. The drill had an initial rate of 1.5 MMcf/d and the recompletions averaged 0.75 MMcf/d. With this success, Compton will continue to focus its investment on deeper targets in the Southern Plains, providing additional opportunities for the Corporation. Drilling in the Belly River Formation commenced in the first quarter and continues with six wells to be completed and tied-in during the second quarter of 2010. At High River, refracture and drilling programs targeting the Basal Quartz sand are scheduled for the third quarter. Knowledge and efficiencies gained from horizontal drilling in Niton will be applied to High River, which is expected to result in wells with more favourable economics. Additionally, surface acquisition is well underway for wells in the Callum/Cowley/Todd Creek Foothills area. Drilling of three wells is planned for the second half of the year in the Foothills area. Despite lower than anticipated commodity prices, improved efficiencies have enabled the Corporation to maintain its drilling plans. Compton anticipates that its 2010 development capital expenditure program may range between $50 and $60 million, depending on the natural gas forward strip price.
